Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a confirm button" in lines 19-20, and again in line 22.  It is unclear whether the recitation in line 20 refers to the same confirm button or to an additional confirm button.  For purposes of examination, “a confirm button” in line 20 will be interpreted as “the confirm button”.  
Claim 7 recites the limitation “the first screen is a swipe to unlock screen” in line 2.  The first screen has been recited in claim 1 as a screen prompting the user to initiate a designated operation (lines 9-12), and where the designated operation is initiating medication delivery (lines 21-24).  Therefore, it is unclear whether the first screen is a swipe to unlock screen or a swipe to deliver medication screen.  For purposes of examination, “the first screen” in line 2 of claim 7 will be interpreted to recite “the third screen”, since claim 7 is directed to alphanumeric screen identifying information which is displayed on the third screen.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2015/0011970 to Kamen, and further in view of US Patent App. Pub. 2012/0200514 to Allen, and further in view of US Patent App. Pub. 2009/0209938 to Aalto-Setala. 
Regarding Claim 1, Kamen teaches a system (Fig. 39) for delivery of a medication to a patient's body, comprising: 
a device (Fig. 39, element 3602) configured to deliver a medication to a patient's body; 
a controller (elements 3604 and 3610 are interpreted to comprise a controller since they are each equipped to control a medical device 3602, as disclosed in Par. 0445) connected to a medical device (Fig. 39, both elements 3604 and 3610 are connected with medical 
a graphical user interface (GUI) display connected to the controller (elements 3604 and 3610 are each equipped with graphical displays as shown by Figs. 43A-43O for element 3610 and 44A-58T for element 3604; 3604 and 3610 may function together as a single interface as disclosed in Par. 0449) and configured to receive user inputs and provide data relating to the user inputs to the controller (Par. 0462, lines 3-12; Par. 0450, lines 43-50) and to generate display screens (Figs. 43A-43O for element 3610 and 44A-58T for element 3604) in response to display commands from the controller; 
wherein the controller is configured to send display commands to the GUI display to generate a first screen (shown in Fig. 26C), having a swipe field over which a user's finger is swiped to receive a user finger swipe gesture the swipe field being displayed to prompt a user to initiate a designated operation by the medical device (the swipe field in Fig. 26C prompts a user to start a medication delivery by the medical device), 
send display commands to the GUI display to generate a second screen (Fig. 41, step 4104; the mini-remote interface is element 3610 and part of the GUI display; a second screen is generated on the GUI display) when the controller has determined from data, which relates to the user finger swipe gesture and is received from the GUI display, that the user finger swipe gesture has traversed a selected amount of the swipe field and in a designated direction along the swipe field to be recognized by the controller as a valid swipe gesture (Par. 0577, the swipe field shown in Fig. 26C inherently requires a user to traverse a selected amount in the designated direction in order to complete the command; the first screen in Fig. 26C may be the first step 4100 of the flowchart in Fig. 41 since safety critical commands includes commands to deliver infusible fluid as disclosed in Par. 0451), and 

wherein, when the designated operation is delivery of the medication (Par. 0451, the command may be delivery of insulin which is a medication) and the controller determines a valid user press has been inputted to a confirm button on the second screen, the controller is configured to command the medical device to initiate delivery of the medication to the patient (Fig. 41, step 4108), and to generate a delivery status screen via the GUI display (Par. 0580 discloses a delivery status screen; when the designated operation is delivery of medication, the medical device is commanded to begin delivery; thus the delivery status screen may be generated following the valid press of the confirm button on the second screen), the delivery status screen comprising a level indicator (Fig. 27F, element 2714), the controller transitioning the level indicator in accordance with a selected event related to the delivery of the medication (Par. 0580, the level indicator is transitioned according to volume delivered as the selected event). 
Kamen is silent regarding the swipe field having no moving icons related to the user finger swipe gesture and the delivery status screen including a rotating progress ring symbol and the controller transitioning the progress ring with a selected event related to the delivery of the medication. 
Allen teaches an analogous invention directed to a GUI display connected to a controller (Par. 0005) controls a patient support structure.  Allen further teaches the GUI display having a swipe field (Fig. 3, element 204) over which a user’s finger is swiped in order to complete a designated operation (unlock the GUI display), wherein the swipe field has no moving icons related to the user finger swipe gesture (Fig. 3, indicia 202 is a stationary graphic as disclosed in Par. 0031 and Par. 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to remove the “slide” button that moves in the swipe field of the GUI display of 
The modified system is still silent regarding the delivery status screen including a rotating progress ring symbol and the controller transitioning the progress ring with a selected event related to the delivery of the medication. 
Aalto-Setala teaches an analogous invention directed to a medical device for delivering medication (Fig. 1, element 1) and a GUI display (Fig. 1, element 11) having a delivery status screen (Fig. 2), wherein the delivery status screen comprises a rotating progress ring symbol (Fig. 2, element 15), the controller transitioning each of the rotating progress ring symbol in accordance with a selected event related to the delivery of the medication (Par. 0117, the progress ring is transitioned according to information on whether the pump is functioning as the selected event). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the delivery status screen of Kamen to include a rotating progress ring symbol which is transitioned in accordance with a selected event related to the delivery of the medication, as taught by Aalto-Setala, in order to notify the user with just a glance that the medical device is working and pumping insulin in a normal manner (Par. 0117). 
Regarding Claim 2, the modified device of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 1, and Kamen further teaches wherein the user press in the confirm button must occur within a selected time interval after display of the second screen is 
Regarding Claim 3, the modified device of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 1, and Kamen further teaches wherein the first screen displays alphanumeric screen identifying information (Kamen Fig. 26C, the screen displays “Slide to Start”) indicating the first screen is a swipe to start delivery screen for the controller, and graphical information indicating the designated direction of the valid swipe gesture (Kamen Fig. 26C, the screen displays three arrows indicated the direction of the swipe gesture). 
Regarding Claim 4, the modified device of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 1, and Kamen further teaches wherein the graphical information comprises a series of static arrows pointing in the designated direction of the valid swipe gesture (Kamen Fig. 26C, the screen displays a series of three arrows; Kamen discloses information regarding the swipe field in Par. 0577; Kamen does not disclose that the series of arrows move, thus the arrows are interpreted to be static). 
Regarding Claim 5, the modified device of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 1, and Kamen further teaches wherein the controller is configured to send a display command to the GUI display to display a third screen that is a locked screen (Par. 0468), and displayed to prompt a user to initiate unlocking the locked screen (Fig. 44A). The locked screen disclosed in Par. 0468 is shown, for example, in Fig. 44A, which does not have a swipe field over which a user's finger is swiped to receive a user finger swipe gesture.  Kamen further teaches, on the other element of the GUI display, a swipe field over which a user's finger is swiped to receive a user finger swipe gesture (Par. 0462, lines 12-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the locked screen, rather than 
As discussed above regarding Claim 1, Allen teaches the swipe field having no moving icons related to the user finger swipe gesture.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the GUI display of Kamen such that the swipe field on the locked screen has no moving icons related to the user finger swipe, as taught by Allen, as an obvious matter of design choice since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either configuration.  Absent a teaching as to criticality that the swipe field has no moving icons related to the user finger swipe, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
Regarding Claim 6, the modified device of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 5, and Kamen further teaches wherein the controller is configured to generate and send display commands to the GUI display to generate a fourth screen  (Fig. 44B) when the controller has determined from data, which relates to the user finger swipe gesture and is received from graphical user display, that the user finger swipe gesture has traversed a selected amount of the swipe field and in a designated direction along the swipe field to be recognized by the controller as a valid swipe gesture (the fourth screen shown in Fig. 44B is generated in response to an unlocking gesture on the locked screen, which, has been modified to a swipe gesture); and generate and send a command to the GUI display for generating a fifth unlocked screen (the device may generate any 
Regarding Claim 7, the modified device of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 5, and including the limitations of claim 7 as the device has been modified such that the third screen displays alphanumeric screen identifying information (Allen, Fig. 3, the screen displays “Swipe”) identifying the third screen is a swipe to unlock screen for the controller, and graphical information indicating the designated direction of the valid swipe gesture (Allen, Fig. 3, the screen displays an arrow indicating the direction of the swipe gesture). 
Regarding Claim 8, the modified device of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 7, and further teaches wherein the graphical information on the third screen is an arrow pointing in the direction of the valid swipe gesture.  The modified device is silent regarding the graphical information comprising a series of arrows.  
Kamen teaches graphical information on the first screen (Fig. 26C), wherein the graphical information comprises a series of static arrows pointing in the designated direction of the valid swipe gesture. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the graphical information to comprise a series of arrows, as taught by Kamen, as an obvious matter of design choice since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either configuration.  Absent a teaching as to criticality that the swipe field has no moving 
Regarding Claim 9, the modified device of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 5, and further teaches wherein the fifth unlocked screen is a start delivery screen configured to allow a user to enter at least one of a request to deliver a dose of medication and an inputted amount of medication, and to require the user to enter a valid press of an button to confirm that delivery of medication is desired (Fig. 26G or 26H are examples of screens which may be navigated to following an unlocking of the GUI, and therefore considered a fifth unlocked screen; the screens in Fig. 26G/26H allow a user to enter a request to deliver a dose and an inputted amounted amount of medication).
Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2015/0011970 to Kamen, and further in view of US Patent App. Pub. 20120200514 to Allen. 
Claim 10 is broad regarding “a first screen having a swipe field over which a user’s finger is swiped to receive a user finger swipe gesture…the swipe field being displayed to prompt a user to initiate a designated operation by the medical device”, since the designated operation may be any operation, but in particular, (1) a start delivery operation, as in claim 14, or the designated operation may be (2) an unlock operation, as in claim 12. 
Claims 10-11, 14-15, and 18-19 are rejected under first interpretation: a start delivery operation
	Regarding Claim 10, Kamen teaches a device for controlling the delivery of a medication to a patient's body, comprising: 
a controller (elements 3604 and 3610 are interpreted to comprise a controller since they are equipped to control a medical device 3602, as disclosed in Par. 0445) connected to a 
a graphical user interface (GUI) display connected to the controller (elements 3604 and 3610 are equipped with graphical displays as shown by Figs. 43A-43O for element 3610 and 44A-58T for element 3604; 3604 and 3610 may function together as a single interface as disclosed in Par. 0449) and configured to receive user inputs and provide data relating to the user inputs to the controller (Par. 0462, lines 3-12; Par. 0450, lines 43-50) and to generate display screens (Figs. 43A-43O for element 3610 and 44A-58T for element 3604) in response to display commands from the controller; 
wherein the controller is configured to send display commands to the GUI display to generate a first screen (Fig. 26C) having a swipe field over which a user's finger is swiped to receive a user finger swipe gesture the swipe field being displayed to prompt a user to initiate a designated operation by the medical device (the swipe field in Fig. 26C prompts a user to start a medication delivery by the medical device), 
wherein the controller is configured to generate a second screen (Fig. 41, step 4104; the mini-remote interface is element 3610 and part of the GUI display; a second screen is generated on the GUI display) when it has determined from data, which relates to the user finger swipe gesture and is received from the GUI display, that the user finger swipe gesture has traversed a selected amount of the swipe field and in a designated direction along the swipe field to be recognized by the controller as a valid swipe gesture (Par. 0577, the swipe field shown in Fig. 26C inherently requires a user to traverse a selected amount in the designated direction in order to complete the command; the first screen in Fig. 26C may be the first step 4100 of the flowchart in Fig. 41 since safety critical commands includes commands to deliver infusible fluid as disclosed in Par. 0451), and 

Kamen is silent regarding the swipe field having no moving icons related to the user finger swipe gesture. 
Allen teaches an analogous invention directed to a GUI display connected to a controller (Par. 0005) controls a patient support structure.  Allen further teaches the GUI display having a swipe field (Fig. 3, element 204) over which a user’s finger is swiped in order to complete a designated operation (unlock the GUI display), wherein the swipe field has no moving icons related to the user finger swipe gesture (Fig. 3, indicia 202 is a stationary graphic as disclosed in Par. 0031 and Par. 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the swipe field of the GUI display of Kamen to have no moving icons related to the user finger swipe, as taught by Allen, as an obvious matter of design choice since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either configuration.  Absent a teaching as to criticality that the swipe field has no moving icons related to the user finger swipe, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
Regarding Claim 11, the modified device of Kamen and Allen teaches all of the limitations as discussed above regarding claim 10, and Kamen further teaches wherein the user press in the confirm button must occur within a selected time interval after display of the second screen is initiated on the 
Regarding Claim 14, the modified device of Kamen and Allen teaches all of the limitations as discussed above regarding claim 10, and Kamen further teaches wherein the first screen displays alphanumeric screen identifying information (Kamen Fig. 26C, the screen displays “Slide to Start”) indicating the first screen is a swipe to start delivery screen for the controller, and graphical information indicating the designated direction of the valid swipe gesture (Kamen Fig. 26C, the screen displays three arrows indicated the direction of the swipe gesture). 
Regarding Claim 15, the modified device of Kamen and Allen teaches all of the limitations as discussed above regarding claim 14, and Kamen further teaches wherein the graphical information comprises a series of static arrows pointing in the designated direction of the valid swipe gesture (Kamen Fig. 26C, the screen displays a series of three arrows; Kamen discloses information regarding the swipe field in Par. 0577; Kamen does not disclose that the series of arrows move, thus it may be assumed the arrows are static). 
Regarding Claim 18, the modified device of Kamen and Allen teaches all of the limitations as discussed above regarding claim 10, and further teaches wherein the first screen remains displayed by the GUI display and the second screen is not generated when the controller determines that either the user finger swipe gesture has not traversed a selected amount of the swipe field or was in a direction along the swipe field other than the designated direction (Allen, Par. 0034, lines 8-12). 
Regarding Claim 19, the modified device of Kamen and Allen teaches all of the limitations as discussed above regarding claim 10, and further teaches wherein the designated operation can be one of unlock the controller, and command the medical device to deliver medication (as discussed above regarding the first interpretation, the designated operation is a command to deliver medication). 
Claims 10-13, and 16-19 are rejected under second interpretation: an unlock operation
Regarding Claim 10, Kamen teaches a device for controlling the delivery of a medication to a patient's body, comprising: 
a controller (elements 3604 and 3610 are interpreted to comprise a controller since they are equipped to control a medical device 3602, as disclosed in Par. 0445) connected to a medical device (Fig. 39, both elements 3604 and 3610 are connected with medical device 3602) and configured to control delivery of medication from the medical device to a patient's body (Par. 0445, lines 1-19); 
a graphical user interface (GUI) display connected to the controller (elements 3604 and 3610 are equipped with graphical displays as shown by Figs. 43A-43O for element 3610 and 44A-58T for element 3604; 3604 and 3610 may function together as a single interface as disclosed in Par. 0449) and configured to receive user inputs and provide data relating to the user inputs to the controller (Par. 0462, lines 3-12; Par. 0450, lines 43-50) and to generate display screens (Figs. 43A-43O for element 3610 and 44A-58T for element 3604) in response to display commands from the controller; 
wherein the controller is configured to send display commands to the GUI display to generate a first screen (Fig. 44A) having field over which a user's finger is placed to receive a user finger gesture (Fig. 44A, a user must press and hold on the screen), the field being displayed to prompt a user to initiate a designated operation by the medical device (the field prompts a user to unlock the screen),
wherein the controller is configured to generate a second screen (Fig. 44B) when it has determined from data, which relates to the user finger gesture and is received from the GUI display, that the user finger gesture is recognized by the controller as a valid gesture (screen shown in Fig. 44B is generated in response to an unlocking gesture on the locked screen of Fig. 44A), and 
wherein the second screen comprises a confirm button that requires a valid user press before the controller undertakes the designated operation (the passcode entered on the screen in Fig. 44B is 
Kamen is silent regarding, on the first screen, the field being a swipe field over which a user's finger is swiped to receive a user finger swipe gesture, and the swipe field having no moving icons related to the user finger swipe gesture.
Kamen further teaches, on the other element of the GUI display, a swipe field over which a user's finger is swiped to receive a user finger swipe gesture (Par. 0462, lines 12-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first screen, rather than having a “press and hold to unlock” function, to have a swipe field over which a user's finger is swiped to receive a user finger swipe gesture, as taught by Kamen, in order to unlock the screen.  However, the modified device is still silent regarding the swipe field having no moving icons related to the user finger swipe gesture, the swipe field being displayed to prompt a user to initiate unlocking the locked screen. 
Allen teaches an analogous invention directed to a GUI display connected to a controller (Par. 0005) controls a patient support structure.  Allen further teaches the GUI display having a swipe field (Fig. 3, element 204) over which a user’s finger is swiped in order to complete a designated operation (unlock the GUI display), wherein the swipe field has no moving icons related to the user finger swipe gesture (Fig. 3, indicia 202 is a stationary graphic as disclosed in Par. 0031 and Par. 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the swipe field of the GUI display of Kamen to have no moving icons related to the user finger swipe, as taught by Allen, as an obvious matter of design choice since applicant 
Regarding Claim 11, the modified device of Kamen and Allen teaches all of the limitations as discussed above regarding claim 10, and Kamen further teaches wherein the user press in the confirm button must occur within a selected time interval after display of the second screen is initiated on the GUI display to be recognized by the controller as a valid user press (Par. 0464, the interface displaying the second screen may lockout after a time interval; the interface will not recognize a valid press if the interface is turned off and locked). 
Regarding Claim 12, the modified device of Kamen and Allen, as described in the second interpretation of claim 10, teaches all of the limitations as discussed above regarding claim 10, and Kamen further teaches the first screen displays alphanumeric screen identifying information (Fig. 44A, “press and hold to unlock”).  The device has been modified to have a swipe field rather than a press field, but the device is still silent regarding the alphanumeric information indicating the screen is a swipe to unlock screen, and graphical information indicating the designated direction of the valid swipe. 
Allen further teaches the GUI display of the locked screen wherein the screen displays alphanumeric screen identifying information (Allen, Fig. 3, the screen displays “Swipe”) identifying the third screen is a swipe to unlock screen for the controller, and graphical information indicating the designated direction of the valid swipe gesture (Allen, Fig. 3, the screen displays an arrow indicating the direction of the swipe gesture).

Regarding Claim 13, the modified device of Kamen and Allen teaches all of the limitations as discussed above regarding claim 12, and further teaches wherein the graphical information on the third screen is an arrow pointing in the direction of the valid swipe gesture.  The modified device is silent regarding the graphical information comprising a series of arrows.  
Kamen teaches graphical information on a screen (Fig. 26C) with a user swipe field, and having graphical information indicating the designated direction of the user swipe, wherein the graphical information comprises a series of static arrows pointing in the designated direction of the valid swipe gesture. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the graphical information to comprise a series of arrows, as taught by Kamen, as an obvious matter of design choice since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either configuration.  Absent a teaching as to criticality that the swipe field has no moving icons related to the user finger swipe, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
Regarding Claim 16, the modified device of Kamen and Allen, as described in the second interpretation of claim 10, teaches all of the limitations as discussed above regarding claim 10, and further teaches wherein the designated operation indicated by the first screen is a swipe to unlock 
Regarding Claim 17, the modified device of Kamen and Allen teaches all of the limitations as discussed above regarding claim 16, and Kamen further teaches wherein the controller generates a fourth screen (Fig. 26C) when a valid press is recognized of the button to confirm that delivery of medication is desired (Par. 0577, the screen in Fig. 26C is displayed after a bolus is programmed, such as in Figs. 26G/H which display a third screen and require a valid press to input an amount of medication), the fourth screen having a swipe field over which a user's finger is swiped to receive a user finger swipe gesture and having no moving icons related to the user finger swipe gesture; wherein the controller is configured to generate a fifth screen when it has determined from data, which relates to the user finger swipe gesture and is received from the GUI display, that the user finger swipe gesture has traversed a selected amount of the swipe field and in a designated direction along the swipe field to be recognized by the controller as a valid swipe gesture; wherein the fifth screen comprises a confirm button that requires a valid user press before the controller undertakes a designated operation, the controller being configured to command the medical device to deliver medication in response to user input to the fifth screen; and wherein the fourth screen remains displayed by the GUI display and the fifth screen is not generated when the controller determines that either the user finger swipe gesture has not traversed a 
Regarding Claim 18, the modified device of Kamen and Allen teaches all of the limitations as discussed above regarding claim 10, and further teaches wherein the first screen remains displayed by the GUI display and the second screen is not generated when the controller determines that either the user finger swipe gesture has not traversed a selected amount of the swipe field or was in a direction along the swipe field other than the designated direction (Allen, Par. 0034, lines 8-12). 
Regarding Claim 19, the modified device of Kamen and Allen teaches all of the limitations as discussed above regarding claim 10, and further teaches wherein the designated operation can be one of unlock the controller, and command the medical device to deliver medication (as discussed above regarding the second interpretation, the designated operation is to unlock the controller).
Claim 20-22, 25, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2015/0011970 to Kamen, and further in view of US Patent App. Pub. 20090209938 to Aalto-Setala. 
Regarding Claim 20, Kamen teaches a device for controlling delivery of a medication to a patient's body, comprising: 
a controller (elements 3604 and 3610 are interpreted to comprise a controller since they are equipped to control a medical device 3602, as disclosed in Par. 0445) connected to a medical device (Fig. 39, both elements 3604 and 3610 are connected with medical device 3602) and configured to control delivery of medication from the medical device to a patient's body (Par. 0445, lines 1-19); 
a user interface connected to the controller (elements 3604 and 3610 are each equipped with displays which function as user interfaces as shown by Figs. 43A-43O for element 3610 and 44A-58T for element 3604; 3604 and 3610 may function together as a single interface as disclosed in Par. 0449) and 
wherein the controller is configured to command the medical device to initiate delivery of the medication to the patient in response to a user input via the user interface (Fig. 26A-H are examples of screens which allow the user to command the medical device to initiate delivery) and to generate a delivery status screen (Par. 0580 discloses a delivery status screen), the delivery status screen comprising a level indicator (Fig. 27F, element 2714), the controller transitioning the level indicator in accordance with a selected event related to the delivery of the medication (Par. 0580, the level indicator is transitioned according to volume delivered as the selected event). 
Kamen is silent regarding the delivery status screen including a rotating progress ring symbol and the controller transitioning the progress ring with a selected event related to the delivery of the medication. 
Aalto-Setala teaches an analogous invention directed to a medical device for delivering medication (Fig. 1, element 1) and a GUI display (Fig. 1, element 11) having a delivery status screen (Fig. 2), wherein the delivery status screen comprises a rotating progress ring symbol (Fig. 2, element 15), the controller transitioning each of the rotating progress ring symbol in accordance with a selected event related to the delivery of the medication (Par. 0117, the progress ring is transitioned according to information on whether the pump is functioning as the selected event). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the delivery status screen of Kamen to include a rotating progress ring symbol which is transitioned in accordance with a selected event related to the delivery of the 
Regarding Claim 21, the modified device of Kamen and Aalto-Setala teaches all of the limitations as discussed above regarding claim 20, and further teaches wherein the controller and the medical device exchange messages (Kamen, Par. 0441 and Fig. 38; elements 3604/3610, which comprise the controller, exchange messages with the medical device 3602 via two-way communication), the medical device advising the controller of status of completion of the delivery of the medication, and the controller using the status of completion as the selected event for transitioning the level indicator (Kamen, Fig. 27F, the controller receives information about the volume delivered in order to transition level indicator 2714 as disclosed in Par. 0580; Pars. 0268-0273 further disclose the processors in the medical device sending messages to the controller (the user interface), to update the user regarding volume delivered, which is the selected event regarding status of completion). The modified device further teaches the controller using a status of completion as the selected event for transitioning each the rotating progress ring symbol (Aalto-Setala, Par. 0117, “program code elements, which control the symbol 15 shown on the monitor 11 according to the information received from the sensor”).  Aalto-Setala teaches therefore teaches the rotating progress ring transitioning according to a selected event related to status of completion, but is silent regarding “the information received from the sensor”.  The modified device is therefore silent regarding the controller using the same status of completion as the selected event for transitioning each of the rotating progress ring symbol and the level indicator.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the controller to transition the rotating progress ring according to volume delivered as the selected event, as taught by Kamen, in order to use a known method of delivering information regarding a selected event regard status of completion to the controller.  The 
Regarding Claim 22, the modified device of Kamen and Aalto-Setala teaches all of the limitations as discussed above regarding claim 21, and including the limitations of claim 22 as the device has been modified such that the status of completion comprises number of units of the medication delivered to the patient's body. 
Regarding Claim 25, the modified device of Kamen and Aalto-Setala teaches all of the limitations as discussed above regarding claim 22, and Kamen further teaches wherein the controller changes the level indicator relative to a background image on the display a selected amount corresponding to a selected change in the units of the medication delivered to the patient's body (Fig. 27F, the shaded level indicated is changed relative to the background image). 
Regarding Claim 31, the modified device of Kamen and Aalto-Setala teaches all of the limitations as discussed above regarding claim 20, and Kamen further teaches wherein the controller is separate from the medical device and connected thereto via wireless communications (Fig. 38 and Par. 0441, elements 3610 and 3604 comprising the controller are connected to medical device 3602 via wireless bluetooth). 
Regarding Claim 32, the modified device of Kamen and Aalto-Setala teaches all of the limitations as discussed above regarding claim 20, and Kamen further teaches wherein the user interface and the display are configured in a graphical user interface (GUI) device (both elements 3604 and 3610 serves as a user interface and a display configured in a GUI device; Figs. 26-29 and 43-59 are examples of screenshots of the GUI). 
Regarding Claim 33, the modified device of Kamen and Aalto-Setala teaches all of the limitations as discussed above regarding claim 20, and Kamen further teaches wherein the GUI device is on the controller (as disclosed in Par. 0445, mini remote interface 3604 and remote interface 3610 are . 
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen in view of Aalto-Setala, as applied to claim 22, and further in view of US Patent App. Pub. 2003/0135087 to Hickle. 
Regarding Claim 23, the modified device of Kamen and Aalto-Setala teaches all of the limitations as discussed above regarding claim 22, and further teaches wherein the controller rotates the progress ring symbol a selected number of degrees, but is silent regarding wherein the progress ring symbol rotates a selected number of degrees corresponding to a selected change in the units of the medication delivered to the patient’s body. 
Hickle teaches an analogous invention directed to a controller connected to a medical device, configured to control delivery of medication, the controller configured to generate a display screen (Fig. 5) which includes a delivery status (Fig. 5, element 76) of a medication, the delivery status comprising a rotating progress ring symbol (Fig. 12, element 76e; Par. 0102) which rotates a selected number of degrees corresponding to a selected change in the units of the medication delivered to the patient’s body (Par. 0102, the rotating progress ring symbol rotates to indicate the current flow rate of medication). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the rotating progress ring symbol taught by the modified device of Kamen and Aalto-Setala, to rotate a selected number of degrees corresponding to a selected change in the units of the medication delivered to the patient’s body, as taught by Hickle, in order to graphically indicate the current flow rate of medication to the user (Hickle, Par. 0102). 

    PNG
    media_image1.png
    336
    291
    media_image1.png
    Greyscale
Regarding Claim 24, the modified device of Kamen, Aalto-Setala, and Hickle teaches all of the limitations as discussed above regarding claim 23, and including the limitation of claim 24 since the device has already been modified such that the progress ring symbol comprises at least one of a notch along its circumference or a gradient in the thickness of the progress ring symbol to facilitate user discernment of rotation of the progress ring symbol (See Annotated Fig. 2 below; progress ring symbol has 5 notches). 
Claim 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen, and further in view of Aalto-Setala, as applied to Claim 20, and further in view of US Patent App. Pub. 2010/0185182 to Alme. 
Regarding Claim 26, the modified device of Kamen and Aalto-Setala teaches all of the limitations as discussed above regarding claim 20, but the modified device is silent regarding wherein the controller determines status of completion of the delivery of medication based on a timer initiated at the initiation of the delivery of the medication, the controller using the amount of time elapsed by the timer as the selected event for transitioning each of the rotating progress ring symbol and the level indicator. 
Alme teaches an analogous invention directed to a system (Fig. 1) comprising a controller (Fig. 1, element 20), a medical device (Fig. 1, element 12) for delivering medication, and a user interface (Fig. 3, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Kamen and Aalto-Setala to wherein the controller determines status of completion of the delivery of medication based on a timer initiated at the initiation of the delivery of the medication, and the modify the rotating progress ring and the level indicator such that the controller using the amount of time elapsed by the timer as the selected event for transitioning each of the rotating progress ring symbol and the level indicator, as taught by Alme, in order to provide the user with a timeline of the therapy (Par. 0122; a timeline 310 is provided to the user). 
Regarding Claim 29, the modified device of Kamen, Aalto-Setala, and Alme teaches all of the limitations as discussed above regarding claim 26, and including the limitations of claim 29 and the device has already been modified such that the controller changes the level indicator relative to a background image on the display by a selected amount corresponding to the amount of time elapsed indicated by the timer (Alme teaches in Figs. 18A-C, a level indicator 304 changing relative to a background image by a selected amount corresponding to the amount of time elapsed as disclosed in Par. 0138; the level indicator of the modified device has already been modified to transition by a . 
Claims 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen, and further in view of Aalto-Setala and Alme, as applied to Claim 26, and further in view of U.S. Patent No. 6,740,075 to Lebel. 
Regarding Claim 27, the modified device of Kamen, Aalto-Setala, and Alme teaches all of the limitations as discussed above regarding claim 26, but does not expressly disclose wherein the controller rotates the progress ring symbol a selected number of degrees corresponding to the amount of time elapsed indicated by the timer. 
Lebel teaches an analogous invention directed to a controller (Fig. 3, element 32) connected to a medical device (Fig. 3, element 2), configured to control delivery of medication, the controller configured to generate a display screen (Fig. 3, LCD display; or display shown in Fig. 5) which includes a delivery status of a medication, the delivery status comprising a rotating progress ring symbol (Fig. 5, element 864; Col. 59, lines 50-63), wherein the controller rotates the progress ring symbol a selected number of degrees corresponding to the amount of time elapsed indicated by the timer (Col. 59, lines 50-63; the rotating progress ring symbol rotates one quarter, or 90 degrees, for every 4 seconds elapsed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the rotating progress ring symbol of the modified device of Kamen, Aalto-Setala, and Alme to rotate a selected number of degrees corresponding to the amount of time elapsed indicated by the timer, as taught by Lebel, in order to indicate that a delivery is in progress.  
Regarding Claim 28, the modified device of Kamen, Aalto-Setala, Alme and Lebel teaches all of the limitations as discussed above regarding claim 27, and including the limitations of claim 28 since the device has already been modified such that the progress ring symbol comprises at least one of a notch 
    PNG
    media_image1.png
    336
    291
    media_image1.png
    Greyscale
has 5 notches).
Regarding Claim 30, the modified device of Kamen, Aalto-Setala, Alme, and Lebel teaches all of the limitations as discussed above regarding claim 27, and including the limitations of claim 30 as the device has been modified such that the controller rotates the progress ring symbol at a rate that transitions the progress ring symbol faster than changes in the level indicator.  Kamen teaches the level indicator 2714 in Fig. 27F which has a beginning and an end when the therapy is finished (level has transitioned to fill the bar).  The rotating progress ring symbol, as modified by Lebel, is rotated 90 degrees for every 4 seconds elapsed; or a complete rotation for every 16 seconds elapsed.  Therefore, during any therapies which last longer than 16 seconds, the controller rotates the progress ring symbol at a rate that transitions the progress ring symbol faster than changes in the level indicator since it would take longer than 16 seconds for a complete transition of the level indicator to its end position. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WO 2017/001556 to Hakansson discloses a graphical user interface for a controller connected to a medical device which includes a rotating progress ring symbol (Fig. 4K, element 220) and various level indicators. 
US Patent App. Pub. 2016/0175517 to Sileika discloses a controller connected to a medical device, including a user interface and graphical display including a rotating progress ring symbol (Fig. 7A, elements 742, 762) which rotates to indicate that the pumps are functioning. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783